 


109 HR 488 IH: Serving Economies through Aviation and Technology in the 21st Century (SEAT 21) Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 488 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To promote greater access to air transportation for all persons. 
 
 
1.Short titleThis Act may be cited as the Serving Economies through Aviation and Technology in the 21st Century (SEAT 21) Act. 
2.Access to air transportationIn order to promote greater access to air transportation for all persons, the Secretary of Transportation shall permit a public charter operator, operating under part 380 of title 14, Code of Federal Regulations, to utilize any direct air carrier certificated under part 121 or 135 of title 14, Code of Federal Regulations, either alone or in combination with any other such direct air carrier, in conducting public charters. 
3.Service to all communities 
(a)Small community service 
(1)In generalExcept as provided in paragraph (2), in order to support air transportation service to small communities, the Secretary of Transportation shall permit public charter operations in turbine-powered aircraft with 9 or fewer passenger seats, conducted under part 380 of title 14, Code of Federal Regulations and utilizing part 135 of title 14, Code of Federal Regulations— 
(A)if each on-demand air carrier provides scheduled air service with a frequency of operations of less than 5 round trips per week on all routes between 2 or more points according to the published flight schedule; or 
(B)certificated commuter air carriers, to conduct a series of trips if the commuter air carrier provides scheduled air service with a frequency of operations of 5 or more round trips per week on any route between 2 or more points according to the published flight schedule. 
(2)Airport participationAn airport authority, municipality, or other airport governing body may choose not to receive air transportation services described in paragraph (1) if such airport notifies the Administrator of the Federal Aviation Administration not later than 180 days after making such choice. 
(b)Publication of listThe Administrator of the Federal Aviation Administration shall publish a monthly list of airports that decline air transportation services under subsection (a). 
 
